Hodges, J.
Plaintiff in error was indicted for trespass. Upon his trial the jury found him guilty. He moved for a new trial, upon the usual grounds, that the verdict was contrary to the law and evidence, etc.,' and upon the further ground that he ha.d newly discovered evidence of certain neighbors of his.
1. It appears, from an inspection of the record in this case, that the alleged newly discovered evidence was obtained from neighbors of the accused who had lived close to him for years and who say that they knew the land lines. If this newly discovered evidence is true, the plaintiff in error exercised no diligence to produce it before the jury. Presented as newly discovered evidence, it is merely cumulative and impeaching in character, and "can not be considered by this court.
2. The verdict is authorized by the evidence.

Judgment affirmed.